               CASE 0:18-cv-03189-DSD-ECW Document 54 Filed 11/27/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                              District of Minnesota


Prudential Insurance Company of America, The
                                                            CLERK’S ENTRY OF DEFAULT
                                          Plaintiff,
v.
                                                                  Case Number: 18-cv-3189 DSD/ECW
J. B., Z. B., Annie L. Davis, Marilyn Davis

                                      Defendant(s).




     It appearing that defendant(s) Zechariah Bolden is in default for failure to plead or otherwise defend in this
     action, as required by law, now, therefore, on application of plaintiff, Prudential Insurance Company of
     America, The

        DEFAULT IS HEREBY ENTERED against Zechariah Bolden


                                                                          KATE M. FOGARTY, CLERK
Date: 11/27/2019
                                                                                  s/M. Price
                                                                   (By)         M. Price           Deputy Clerk
